DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 12/16/2019.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021, 7/9/2021 and 2/4/2022 are being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “by scanning a product tab using an in-store apparatus,” which should read “by scanning a product tag using an in-store apparatus”.  Appropriate correction is required.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs 12A-15B are blurry and difficult to read.  When reproduced, these drawings may not be clear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 4 recites the limitation " the shopping assistant standing surface includes one or more markings 3D elements for assisting the positioning of a body part to be scanned.." It is unclear what is meant by one or more markings 3D elements.  Are the markings 3 dimensional?  If so, how?  The limitation will be interpreted as any markings for assisting body positioning.
Claim 5 recites the limitation “the shopping assistant standing surface includes one or more pressure sensors for capturing a depth impression of at least a part of a body that relates to an anatomical profile of a user.” It is unclear what kind of “pressure sensor” is required and what is meant by a depth impression of a body part.  Is the sensor somehow measuring a pressure?  How does pressure relate to a depth impression of a body part?  If so, how?  How is the depth of a body part measured?  What is a depth impression? The limitation will be interpreted as any sensor that senses any type of pressure.
Claim 6 recites the limitation “the shopping assistant system includes an apparatus supporting one or more light sources for capturing a depth impression of at least a part of a body that relates to an anatomical profile of a user” It is unclear what kind of “light source” is required and what is meant by a depth impression of a body part.  Is the light source somehow measuring a depth?  How does light relate to a depth impression of a body part?  How is the depth of a body part measured?  What is a depth impression? The limitation will be interpreted as any light source.
Claim 10 recites the limitation "the user mobile device." There is insufficient antecedent basis for this limitation in the claims.
Claims 11-20 inherit the deficiencies of claim 10.
Claim 16 recites the limitation “sending the fitted user profile avatar to a social media system for viewing by selected associated connected to the user.” It is unclear what is meant by selected associated connected to the user.  The limitation will be interpreted as sending the avatar to a social media system for viewing by selected people connected to the user, in line with Applicant’s specification.
Claim 16 recites the limitation "the fitted user profile avatar." There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0180391 A1 to Zabaneh in view of U.S. Patent Application No. 2016/0093085 A1 to Ray.
	
Regarding Claim 1, Zabaneh discloses a shopping assistant system for shopping using a shopping profile, comprising: 
a shopping assistant, for generating a 3D user shopping profile based on a capture of at least a part of a user's body by a camera device; ([0022] The files be CAD files that may be created by three dimensional (3-D) scanners, body metric scanners, scales, photos, x-ray images, magnetic resonant imager (MRI), computerize cosmography (CT) scanner, and/or the like. Though in this example, a user used their own attributes for creating an avatar of a human, in some embodiments other attributes may be entered to create a digital avatar, [0023] an accurate 3-D image and/or animation of the user with the user's real life attributes including, but not limited to, height, size, joints, pigmentation, looks, body proportion, weight, and/or the like. [0037] the 3D shopping-mall server 122 receives personal information such as his or her own body-shape information, private information and fields of interest from the mobile communication terminal 100 and stores the received information into the first database 132. At this time, the 3D shopping-mall server stores the user's personal information into the first database 132 in correspondence with the user's avatar image. (as a profile) [0022] a digital avatar is used to aid in consumer purchasing. [0063] the system may receive a 3-D scan of a person and/or animal from a 3-D scanner as avatar measurements.)
a mobile device app for applying the user shopping profile in a store; ([0043] client device such as a mobile computing device [0092] User information may include, but is not limited to, purchase history, merchandise browsing history, avatar attributes, and/or the like. The user information may be linked to an identifier that may be retrieved from the user device, such as an account name and/or an account identifier. [0075] The system may provide the option through communications with an application on a user device)
a shopping assistant server connected to a shopping assistant database, based in a communications cloud; and ([0022] a system, such as a server or including a server, connected to a network, such as the internet, has a database of avatars.)
multiple products tags for allowing the user to capture selected products. ([0094] A user may user a client device to scan in the QR code (product tag) and retrieve digital representations of merchandise from the system and/or merchant server for display on the user device.)

But does not explicitly disclose a shopping assistant standing surface; shopping assistant based in a communications cloud.  
Ray, on the other hand, teaches a shopping assistant standing surface; shopping assistant based in a communications cloud.   ([0114] FIG. 5 shows an example interior of a booth or module 500 for scanning a user's body. [0115] The weight scale 540 can be located in a standing area 545, which is where a user would typically stand in order to be scanned. [0125] a cloud-based storage system, a database, or any form of memory device that is able to store data/information.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).

Regarding Claim 2, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh discloses one or more image scanners for capturing at least a part of a body that relates to an anatomical profile of a user, to allow capture of length, breadth and depth of the part of the body.  ([0022] The files be CAD files that may be created by three dimensional (3-D) scanners, body metric scanners, scales, photos, x-ray images, magnetic resonant imager (MRI), computerize cosmography (CT) scanner, and/or the like. [0063] the system may receive a 3-D scan of a person and/or animal from a 3-D scanner as avatar measurements. (3D scanners allow capture of length, breadth and depth of body parts.))
Regarding Claim 3, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh does not explicitly teach the shopping assistant standing surface includes one or more markings for assisting the capturing of body part dimensions.  
Ray, on the other hand, teaches the shopping assistant standing surface includes one or more markings for assisting the capturing of body part dimensions.  ([0120] Instructions can be provided to the user via the user interface in relation to where to stand and how to stand (preferably in combination with markings which define a predetermined foot position on the floor of the booth))
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).

Regarding Claim 4, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh does not explicitly teach the shopping assistant standing surface includes one or more markings 3D elements for assisting the positioning of a body part to be scanned..  
Ray, on the other hand, teaches the shopping assistant standing surface includes one or more markings 3D elements for assisting the positioning of a body part to be scanned.  ([0120] Instructions can be provided to the user via the user interface in relation to where to stand and how to stand (preferably in combination with markings which define a predetermined foot position on the floor of the booth))
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).

Regarding Claim 5, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh does not explicitly teach the shopping assistant system includes an apparatus supporting one or more light sources for capturing a depth impression of at least a part of a body that relates to an anatomical profile of a user..  
Ray, on the other hand, teaches the shopping assistant system includes an apparatus supporting one or more light sources for capturing a depth impression of at least a part of a body that relates to an anatomical profile of a user. ([0170] Taking weight machine readings from USB compatible weight machine In this example, the system can user a weight scale with USB (Universal Serial Bus) physical interface. The scale can be plugged directly to PC1 USB port and provides user's weight readings to the system. (a weight scale is interpreted as a pressure sensor, see the 112(b) rejection, above, for interpretation of this limitation.))
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).

Regarding Claim 6, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh does not explicitly teach the shopping assistant standing surface includes one or more pressure sensors for capturing a depth impression of at least a part of a body that relates to an anatomical profile of a user.  
Ray, on the other hand, teaches the shopping assistant standing surface includes one or more pressure sensors for capturing a depth impression of at least a part of a body that relates to an anatomical profile of a user..  ([0165] Furthermore, PC2 can control the lights within the booth (which, for example can be dimmable interior LED lights), which can be implemented by a light dim control at 866, and LED Amplifier at 868 and one or more connected LED lights at 870.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).

Regarding Claim 7, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh discloses multiple product tags associated with multiple products, for a user to shop by scanning one or more product tags.  ([0094] In some embodiments, merchandise may also have QR codes, barcodes, and/or the like attached to the merchandise. A user may user a client device to scan in the QR code (product tag) and retrieve digital representations of merchandise from the system and/or merchant server for display on the user device.)
Regarding Claim 8, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh discloses a proximity sensor associated with the shopping assistant apparatus, for identifying a user when the user enters a selected geographical zone around the shopping assistant apparatus.  ([0091] Referring to FIG. 5A, at 501A a system may detect a user is nearby. This may be through one or more wireless beacons such as the exemplary wireless beacons that may be included as part of third-party devices 118 of FIG. 1. The one or more wireless beacons may detect a user is nearby when a user device comes within communication range of a wireless beacon. [0095] Some of the wireless beacons may be situated in front of a merchant store to detect users within walking distance of the store. In some embodiments, with wireless communication range of the beacons may be of approximately 100 meters.)

Regarding Claim 10, Zabaneh discloses a method for in-store shopping enhancement, comprising: 
identifying a user entering a shopping area, using a proximity sensor associated with a shopping assistant; ([0091] Referring to FIG. 5A, at 501A a system may detect a user is nearby. This may be through one or more wireless beacons such as the exemplary wireless beacons that may be included as part of third-party devices 118 of FIG. 1. The one or more wireless beacons may detect a user is nearby when a user device comes within communication range of a wireless beacon. [0002] systems and methods for digitally presenting merchandise using avatars (shopping assistant))
opening a new or known user profile; ([0092] At 502A, the system may retrieve user information. User information may include some or all of the information that is collected from the user in process 300 and/or process 400 … account name, identifier)
capturing of at least a part of a body using one or more sensors; ([0022] The files be CAD files that may be created by three dimensional (3-D) scanners, body metric scanners, scales, photos, x-ray images, magnetic resonant imager (MRI), computerize cosmography (CT) scanner, and/or the like. Though in this example, a user used their own attributes for creating an avatar of a human, in some embodiments other attributes may be entered to create a digital avatar, [0023] an accurate 3-D image and/or animation of the user with the user's real life attributes including, but not limited to, height, size, joints, pigmentation, looks, body proportion, weight, and/or the like..)
generating a user 3D shopping profile of the user; ([0037] the 3D shopping-mall server 122 receives personal information such as his or her own body-shape information, private information and fields of interest from the mobile communication terminal 100 and stores the received information into the first database 132. At this time, the 3D shopping-mall server stores the user's personal information into the first database 132 in correspondence with the user's avatar image. (as a profile) [0022] a digital avatar is used to aid in consumer purchasing. [0063] the system may receive a 3-D scan of a person and/or animal from a 3-D scanner as avatar measurements.)
sending the user shopping profile to the user mobile device, where it is usable in a shopping assistant application; ([0043] client device such as a mobile computing device [0092] User information may include, but is not limited to, purchase history, merchandise browsing history, avatar attributes, and/or the like. The user information may be linked to an identifier that may be retrieved from the user device, such as an account name and/or an account identifier. [0075] The system may provide the option through communications with an application on a user device)
obtaining a selection of a product of interest by the user, by scanning a product tab using an in-store apparatus; and ([0094] A user may user a client device to scan in the QR code (product tag) and retrieve digital representations of merchandise from the system and/or merchant server for display on the user device.)
providing the user with shopping assistance for the selected product. ([0094] In some examples the merchandise may be displayed being worn by a digital avatar. In some embodiments, when displaying merchandise on a user device, the server may also provide incentives to purchase the product, such as discounts and/or rewards points. (providing incentives or displaying the item being worn by the avatar is interpreted as shopping assistance.) [0073] the system may recommend a clothing size to the user. The clothing size recommendation may be based on the user's past purchase history, user measurements, clothing measurements. [0075] the system may provide the user with purchase options for the selected item.)

But does not explicitly disclose a shopping assistant standing surface; capturing of at least a part of a body using one or more sensors when the user is positioned on the shopping assistant standing surface.  
Ray, on the other hand, teaches a shopping assistant standing surface; capturing of at least a part of a body using one or more sensors when the user is positioned on the shopping assistant standing surface. ([0114] FIG. 5 shows an example interior of a booth or module 500 for scanning a user's body. [0115] The weight scale 540 can be located in a standing area 545, which is where a user would typically stand in order to be scanned.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).

 Regarding Claim 11, Zabaneh in view of Ray teaches the method of claim 10. 
Zabaneh discloses ordering a selected product using the user mobile device.  ([0099] The user interface may provide the user to choose a method of payment and or enter in credit card information to complete the purchase.)
Regarding Claim 12, Zabaneh in view of Ray teaches the method of claim 10. 
Zabaneh does not explicitly teach customizing a selected product using the user mobile device.  
Ray, on the other hand, teaches customizing a selected product using the user mobile device.  ([0196] The widget can provide the affiliate/tailoring business with a unique member identifier, allowing them to identify the user and securely request their body measurement data. The member's body measurement data can be supplied to affiliates in real time or at a later stage. Access to the body measurements can be for a limited or indefinite time period. This allows for the tailoring of custom clothing based on a user’s specific sizing needs.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).
Regarding Claim 13, Zabaneh in view of Ray teaches the method of claim 10. 
Zabaneh does not explicitly teach ordering a customized product using the user mobile device.  
Ray, on the other hand, teaches ordering a customized product using the user mobile device.  ([0205-0206] user operates a client terminal providing an alterations widget and select an option to purchase altered clothing to be applied to individual selected garments with user-specified customization options.  The garments are provided to an alterations agent for altering prior to delivery to the user.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).

Regarding Claim 14, Zabaneh in view of Ray teaches the method of claim 10. 
Zabaneh discloses providing the user product inventory information.  ([0047] third party server and/or application provides client with additional information such as inventory, inventory measurements, inventory availability.)

Regarding Claim 15, Zabaneh in view of Ray teaches the method of claim 10. 
Zabaneh discloses fitting the selected product on the user shopping profile avatar.  (Fig. 9, [0120] The avatar may be viewed wearing wearable items 903, 904, and 905 while doing the catwalk. The animation may render realistic movement of wearable items 903, 904, and 905 during the animation. In this manner, a user may be able to see how wearable items 903, 904, and 905 may look when worn by the person the avatar is based off of in real life..)
Regarding Claim 16, Zabaneh in view of Ray teaches the method of claim 10. 
Zabaneh discloses sending the fitted user profile avatar to a social media system for viewing by selected associated connected to the user..  ([0034] the system may allow users to share or make their avatars available for use, viewing, and/or the like. In some examples the users may share avatars with individuals within their social network.)

Regarding Claim 17, Zabaneh in view of Ray teaches the method of claim 10. 
Zabaneh discloses providing shopping recommendations based on the user shopping profile and/or user shopping behavior.  ([0033] the profile information may be used to recommend products for the user. In some examples, the system may provide filters which allow a user to browse items based on certain categories, such as item type, whether the item was new, items the user has not viewed before, items the user does not own, and/or the like. [0034] the system may provide recommendations based on the purchase history of the person the avatar is based off of..)
Regarding Claim 18, Zabaneh in view of Ray teaches the method of claim 10. 
Zabaneh discloses enhancing the user shopping profile using one or more capturing elements selected from the group consisting of a pressure sensor, image sensor, laser, and light sensor.  ([0022] The files be CAD files that may be created by three dimensional (3-D) scanners, body metric scanners, scales (pressure sensor), photos, x-ray images, magnetic resonant imager (MRI) (image sensors), computerize cosmography (CT) scanner, and/or the like.)


Regarding Claim 20, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh does not explicitly teach converting a user's profile from the in-store apparatus to a user mobile device.
Ray, on the other hand, teaches converting a user's profile from the in-store apparatus to a user mobile device. ([0147] the system can be configured to provide the user with the ability to share their personal scan data with their friends or a pre-defined group of other users (convert a profile to a user mobile device), and [0034] a user with access to a person's avatar may be able to just have the avatar wear the shoes and see whether they fit. )
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0180391 A1 to Zabaneh in view of U.S. Patent Application No. 2016/0093085 A1 to Ray in view of U.S. Patent Application No. 2012/0054041 A1 to Williams.

Regarding Claim 9, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh does not explicitly teach a shopping profile for each of a plurality of users, for allowing a mobile device user to shop for another user using the other user's shopping profile..  
Ray, on the other hand, teaches a shopping profile for each of a plurality of users.  ([0213] This user interface allows for the creation, viewing and administration of profiles.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zabaneh, the features as taught by Ray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zabaneh, to include the teachings of Ray, in order to enable utilization of body size and shape information in a convenient manner (Ray, [0003]).
The combination of Zabaneh and Ray does not explicitly teach for allowing a mobile device user to shop for another user using the other user's shopping profile. Ray does discuss that [0147] the system can be configured to provide the user with the ability to share their personal scan data with their friends or a pre-defined group of other users, and [0034] a user with access to a person's avatar may be able to just have the avatar wear the shoes and see whether they fit. ***Examiner notes that though this limitation merely recites intended usage of the profile, prior art is regardless being applied.   The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art system is capable of performing the intended use, then it meets the claim.
Williams, on the other hand, teaches a shopping profile for each of a plurality of users, for allowing a mobile device user to shop for another user using the other user's shopping profile..  ([0027] The detector module may also detect queries and/or log-in's by users. The analysis module 39 also includes an associating module 43 responsive to the detection of the creation of the shopping profile(s) for associating the shopping profile(s) with a user. The user may be the user who created the profile, or it may be a user named by the user who created the profile. [abstract] The user can create shopping profiles for other users.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination, the features as taught by Williams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Williams, in order to maximize likelihood of transactions (Williams, [0019]).

Regarding Claim 19, Zabaneh in view of Ray teaches the system of claim 1. 
Zabaneh does not explicitly teach adding additional user shopping profiles to a mobile device.  
The combination of Zabaneh and Ray does not explicitly teach adding additional user shopping profiles to a mobile device.  Ray does discuss that [0147] the system can be configured to provide the user with the ability to share their personal scan data with their friends or a pre-defined group of other users, and [0034] a user with access to a person's avatar may be able to just have the avatar wear the shoes and see whether they fit. 
Williams, on the other hand, teaches a shopping profile for each of a plurality of users, adding additional user shopping profiles to a mobile device.   ([0027] The detector module may also detect queries and/or log-in's by users. The analysis module 39 also includes an associating module 43 responsive to the detection of the creation of the shopping profile(s) for associating the shopping profile(s) with a user. The user may be the user who created the profile, or it may be a user named by the user who created the profile. [abstract] The user can create shopping profiles for other users.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination, the features as taught by Williams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Williams, in order to maximize likelihood of transactions (Williams, [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625